 DIBERT, BANCROFT & ROSS CO., LTD.553Dibert,Bancroft& Ross Co., Ltd., and its wholly ownedsubsidiary,RossSteelWorks,Inc.andShopmen'sLocalUnion 619,InternationalAssociationofBridge, Structural and OrnamentalIronWorkers,AFL-CIO.Cases15-CA-3885and15-CA-3885-2October 6, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn April 19, 1971, Trial Examiner Ramey Donovanissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.He also found that Respondent had notengaged in certain other alleged unfair labor practicesand recommended dismissal of such allegations.Respondent and the General Counsel filed exceptionsto the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the proceeding, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.1ORDERTRIAL EXAMINER'S DECISIONRAMEY DONOVAN,Trial Examiner:On August5, 1970,Shopmen'sLocal Union619, International Association ofBridge, Structural,and OrnamentalIronWorkers, AFL,herein theUnionor Iron Workers,filed a charge againstRespondent,Dibert,Bancroft&RossCo., Ltd.,allegingthe discriminatory discharge of Spencer Foster.Anothercharge involving the Union and Respondent was filed onAugust 28, 1970,alleging the discriminatory discharge ofJoseph Wilson.A consolidated complaint issued under dateof October 26, 1970. Set forth in the complaint as violationsof Section 8(a)(1) and(3) of the Actwere various allegedactsof interference,restraint,and coercion and thesuspension and discharge of Wilson and the discharge ofFoster.Respondent denied the commission of the allegedviolations.The case was tried in Amite,Louisiana, onJanuary 27 and 28, 1971.1.JURISDICTIONDibert, Bancroft & Ross Co., Ltd., and its wholly ownedsubsidiary,Ross SteelWorks, Inc.,Respondent, areLouisiana corporations and jointly operate a manufactur-ing foundry and rolling mill at Amite, Louisiana, whereeach of them maintains its principal office and place ofbusiness.During a representative 12-month period, each of theforegoing companies sold and shipped manufactured goodsvalued in excess of $50,000 directly to points outsideLouisiana.Respondent is an employer engaged in commerce withinthe meaning of the Act.The Union is a labor organization within the meaning ofthe Act.H. THEALLEGED UNFAIR LABOR PRACTICESOne of the elements in this case is the contestedsupervisory status of certain individuals. On this aspect wehave not only extensive evidence in the instant case but wehave also before us, as part of the record, a hearing in Case15-RC-4450 held on September 16, 1970, and a decisionthereon, dated October 7, 1970, by the Board's RegionalDirector, acting pursuant to authority delegated by theBoard. iPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Dibert, Bancroft & Ross Co., Ltd., anditswholly owned subsidiary, Ross Steel Works, Inc.,Amite, Louisiana, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.iIn theabsence of exception, we adoptpro formathe Trial Examiner'srecommendeddismissal of the Section 8(a)(3) and (1) allegations as toemployee FosterWe find it unnecessary to pass on the Trial Examiner'sfinding thatSupervisor Lofton's interrogation of employee Warren was nota violation of Section 8(a)(1), because even a contrary finding would notaffectourOrderherein,which already contains a prohibition againstcoercive interrogationSequence of EventsThe General Counsel introduced in evidence a telegramaddressed to "J. A. Ross; Dibert, Bancroft and Ross Co.,Ltd." Other than the photostat copy of the telegram that isan exhibit, the record is virtually barren of any evidenceregarding the telegram. It was received in evidencepursuant to a brief colloquy of agreement by counsel for theparties.2At the top of the telegram is printed or typed,iIn the RC case, the petitioner was the International Molders andAlliedWorkersUnion, AFL-CIO.The instantUnion, the Iron Workers,was an intervenor in the RC case.2Hopkins(G C) " . . GeneralCounsel's 2, a telegram which related toJuly 12, 1970,from Iron Workers to Employer, Respondent herein IbelieveMr. McFall agrees that we might introduce this by agreement as(Continued)193 NLRB No. 93 554DECISIONSOF NATIONALLABOR RELATIONS BOARDevidently by the telegraph company, "Telegram Receivedby Telephone." The telegram, as well as we can determine,was sent by union representatives on Sunday, July 12, 1970,at 6:59 p.m., possibly from Amite, Louisiana, the townwhich is also the site of Respondent's plant.; Since July 13,1970, 8am, is stamped on the document, we assumethat this is the date of delivery, evidently by telephone.4There is no reference to a J A. Ross in the instant recordbut in the Board's RC case decision there is mention ofJohn Ross, president of the Company.Assuming that Respondent received the telegram onMonday, July 13, we do not know what internalcommunication occurred within the Employer's organiza-tionorwhen it took place. Dautsch, manager ofRespondent's rolling mill (Ross Steel), testified that the firsttime he learned of the union advent "was late in that weekof the 14th . about Wednesday or Thursday or maybelater . .Iwould say Thursday or Friday" when Waits,executive vice president, showed him the telegram. Hendry,the foundry superintendent, testified that on July 16 whenemployee Dan Hawkins was called to the foundry office forquestioning about a union card mcident,5 Hawkins askedhim if he had received the telegram or did he knowanything about it. According to Hendry, "I [Hendry] didn'tknow anything about it, the telegram" and Hawkins thentold him that he, Hawkins, was a union committeeman.Regarding the same aspect, Hawkins testified that when hewas in the office he said to Hendry, ". . there should be atelegram stating that the committeemen, in the front office,itshould have been there Monday. I said, isn't that right,Raymond [Hendry]. He said yes, I reckon. Q. He saidwhat? A He said yes, I reckon."6Since we have mentioned one aspect of events on July 16,1970, it is appropriate that the entire July 13-16 period nowbe described.Higgenbothamwas an employee in Respondent'sfoundry from June 12, 1969, until his discharge onSeptember 9, 1970. The foundry had two shifts, the nightshift from 3:30 p.m. to 12 and the day shift starting at 7 a.m.The foundry is engaged in the making of molds. Hendry isthe foundry supertntendent7 and he has two leadmen,Wallace on days, and Chavers at night.8 On the day shiftthe foundry has 74 employees, including 6 journeymenmolders and 6 apprentice molders. At night, there are 15,sometimes 19, employees. Chavers is the sole journeymanmolder and leadman on the night shift. Hendry is at theplant during the day shift.9General Counsel's 2 Mr McFall (Respondent) yes " The exhibit was thenreceived in evidence1The only other geographical location that appears in the document is"Arabi, La;" the address of Rigby, apparently one of the senders Thetelegram stated that employees D Hawkins, JWilson, R Wallace, L GAnthony, and M Ford were the organizing committeemen of the Unionand cautioned that discrimination against these employees or others wouldbe a violation of the Act+There may also have been a confirming mail delivery The limitedevidence before us on all these aspects accounts for the frequent use of"assume," "evidently," "probably," and "may "The incident will be described in detail at a later pointThis is notveryclearEvidently the testimony is that Hawkins saidthere should be a telegram about the committeemen in the Company'sfront office and it should have been there Monday (it was sent Sunday,July 12, at 6 55 p in ) Hawkins asked Hendry if that was not right and thelatter said, "yes, I reckon "The testimony of Higgenbotham was that Chavers washis "boss" on the night shift, When Higgenbotham firststarted he assisted on the molds but then Chavers told himto operate the Bobcat.to Thereafter, the employee workedon the Bobcat and Chavers would tell him what task hewanted the Bobcat to perform at any particular time. Attimes when the Bobcat broke down, Chavers would assignHiggenbotham to some other task, such as helping out onthe molding work.On Tuesday night, July 14, employee Hawkins, one of thecommitteemen named in the Union's telegram of July 12 toRespondent, gave Higgenbotham a few union authoriza-tion cards.After placing the cards in his lunch bag,Higgenbotham carried the bag and cards home with him atthe end of his midnight shift that night. He signed anddated one of the cards the next day, July 15. WhenHiggenbotham got ready to go to work the next day,Wednesday, July 15, he placed the cards in his lunch bagand went to the plant for the 3:30 p.m. shift. As was hiscustom and that of other employees, Higgenbotham, as heentered the plant on his way to punch the timeclock, placedhis lunch bag on a table that was near or around the cornerfrom the timeclock. He punched in and went to work.During the course of the shift, according to Chavers, oneof the men working with Chavers, otherwise not identifiedby the witness, was walking by and knocked a bag off abench or table. Chavers states that he, Chavers, saw someunion cards fall out of the bag and he saw Higgenbotham'ssignature on one of the cards. On the basis of the foregoing,Chavers spoke to Higgenbotham later that evening duringthe shift.Higgenbotham states that, as Higgenbotham was placingoil in the Bobcat, Chavers came over and asked him whogave him the union cards. When the employee remainedsilent,Chavers repeated the question. Higgenbotham saidthat a guy down by the furnace had given him the cards.Chavers asked, "was it a little chunky guy and was he aFoster." Higgenbotham said, yes. Chavers testified that heasked Higgenbotham where he got the union cards and,when Higgenbotham feigned ignorance, Chavers asked himifhe had signed a card. Chavers states that he also asked,"did somebody in the ingot section give you a union card."Chavers denies mention of a short chunky guy or referenceto "a Foster."The Trial Examiner believes that the following findingsare fully warranted at this point. Chavers saw some unioncards, including one signed by Higgenbotham, fall out of a7Schmitt, the worksmanager, is Hendry's immediate superiorsFor convenience we refer to Chavers, Jr , as Chavers9Respondent's position was that Chavers was not a supervisor andChavers was one of its witnesses Chavers at one point in testifying aboutthe pouring of metal stated that the pouring is usually completed by 5 p m ,"when Raymond [Hendry I gets ready to go home " Later in his testimony,Chavers stated that Hendry stayed until 5 30 andsometimes6 p in , butthat Hendry and Schmitt would return at night three or four times a weekand might stay I or 2 hours At the RC hearing, Waits, Respondent'sexecutive vice president, called by Respondent on the matterof the statusand duties of all disputed job statuscategories, including that of Chavers,testified that in the foundrythere was asupervisor on the day shift only.He said that on the nightshift there wasonly the leadman although "thesuperintendent,willoccasionally pass by, you know " Atthe instanthearing, Chavers was asked who ran the night shiftifno supervisor waspresentHe replied "NobodyIam just a leadman "10A frontend loader used to move material and to clear the area DIBERT, BANCROFT &ROSSCO., LTD.lunch bag in the plant, when the owner of the bag was notimmediately present. Chavers asked Higgenbotham whogave him the cards and whether he had signed a card. Thereisno evidence that the cards were passed during workingtime. Chavers had no knowledge that the cards had beenpassed or signed during working time and, in fact, he askedno questions directed to this aspect.' i His primary interest,as soon as he became aware of the cards, evidently, was tofind out the source of the cards. He had already ascertainedthat Higgenbotham had signed a card.After the foregoing conversation between Chavers andHiggenbotham, the latter, at quitting time, punched out andpicked up his lunch bag (which contained the union cards)on the way out. Both Higgenbotham and Chavers agreethat the latter was in the vicinity of the timeclock and thelunch bag and saw Higgenbotham pick up his lunch bagand go out. Chavers testified credibly that he, customarily,was the last man to leave the plant at night and would see toit that the foundry fires and such matters were in properstance. It would also be our opinion that Chavers wouldnormally seek to insure that all the men on the night shiftwere out of the plant by the time he left. And of course heknew what was in the lunch bag since it had come to hisinterested attention earlier that evening.Higgenbotham evidentlywalked through the plantparking lot to his car that was parked on the public street onwhich the parking lot immediately abutted. Higgenbothamthen remembered that he was to give the cards to Hawkins,his fellow employee on the night shift. Higgenbotham wasstanding under a street light and stood behind his own carwhich was not far from the guard shack at the parking lotdriveway. He motioned or waved to Hawkins to come overEither at or about that time or when Hawkins left his owncar in the parking lot and came over to Higgenbotham, thelatter saw Chavers in, or get in, his, Chavers' car, look atHiggenbotham, and drive to the parking lot exit.12 AsChavers came to the road which ran past the lot, and beforehe entered the road and turned to the right thereon, helooked in both directions, left and right. To the left, parkedon the road, was Higgenbotham's car, with Higgenbothamand Hawkins standing right behind it under the street light.Chavers admittedly saw Higgenbotham hand the lunch bagor the cards to Hawkins. Chavers turned right on the roadand drove off. The General Counsel alleges illegalsurveillance by Respondent on a public road.The Trial Examiner is of the opinion that in the aboveincident the surveillance theory is too finely spun towarrant a conclusion of illegal surveillanceAssuming,arguendo,thatChavers is a supervisor or agent ofRespondent, his presence on, and emergence from, theplant parking lot at the time and under the circumstancesdescribed was normal and unexceptional. As far as appears,the incident occurred when no one but Chavers, Higgen-botham, and Hawkins was on or in the vicinity of theparking lot. Chavers was the last to leave the plant. Allthree men were legitimately where they were. It would have11Respondent had a rule forbidding solicitation on working timei2Higgenbotham describes Chavers' car as having been parked in thelot but only one or two car lengths from Higgenbotham's car on the street11 If the evidence was that Higgenbotham and Hawkins were sitting in acar and Chaverscameover to peer in, or drove up beside the other car topeer in, or if the two men were standing and Chavers parked near them555been difficult for them not to have seen each other. Andthey did see each other. Chavers was under no obligation toclose his eyes or to drive straightway into the road from thelotwithout looking.Higgenbotham and Hawkins hadelected to stand under a street light, immediately proximateto and directly in front of the lot where Chavers' car wasparked and proximate and to the left of the exit from thelot.Admittedly Chavers saw what passed between the twomen and he was probably interested to see the transaction.But, in our opinion, it was a tableau presented before hiseyes and almost commanding his attention, absent inabilityto see persons and objects.13 We find no illegal surveillanceas alleged.According to Chavers, the next day, July 16, when hecame to work, he reported the events of the night before toHendry. He told Hendry that he, Chavers, "had seen someunioncards[andone?]withTruman's [TrumanHiggenbotham] name on it and I had seen Truman have itin his bag and gave it to Dan [Hawkins ]." Hendry then toldChavers that he, Hendry, wanted to talk to Higgenbothamwhen the latter reported for work.14Accordingly, Chavers told Higgenbotham to come to theoffice, stating, according to Chavers, that "I wanted to talkto him." Present in the office with Higgenbotham wereSchmitt,Hendry, and Chavers. When the employee hadthus appeared before the panel of three, Chavers states thathe then asked Higgenbotham "Where he got the unioncards." The reply was that Dan Hawkins gave the cards tohim. Hendry and Chavers testified that Chavers also askedHiggenbotham why he had signed a card and the employeesaid that he did not know or did not know what he wasdoing. Chavers asked the employee if he was "satisfied withhis job" and if Chavers had not given him "a better breakthan anyone else." 15 Hendry states that he, Hendry, then"at this point" told Higgenbotham "that the Company didnot want a union" and that he could not work for theUnion on company time. Higgenbotham denies thatanything was said about working time or about a companyrule against solicitation on such time but that Hendrymentioned how some union men had been on strike for 6 or8months and that the Union did not guarantee a mananything. The session ended when Higgenbotham was toldto go to work and to tell Hawkins to report to the office.Upon receiving this intelligence from Higgenbotham,Hawkins reported to the office shortly after Higgenbothamhad left that locus. He too was confronted by the tribunalof Chavers, Hendry, and Schmitt.Chavers once again initiated the proceeding and said thathe had heard that Hawkins was for the Union and that hehad given some cards to another employee. Hawkins saidthat he did not deny the accusation and that there was atelegram from the Union to the Company in which he wasnamed as one of the union committeemen. Chavers saidthat he saw Hawkins passing cards. Hawkins replied that"you saw me receiving the cards" and that it was outsideand remained for a clearly perceptible period, a different conclusion mightbe warranted14Hendry confirms this and alsomentionsthat Chavers had told himthat he had spoken to Higgenbotham later the preceding night "concerninghim [Higgenbotham ] signing the cards "i5The reference was to workassignmentby Chavers 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant on the public road in front of the plant. Chaversacknowledged this to be the fact 16 but said, "well, we got asign outside [on the guard shack] for [regarding] soliciting."Hendry told Hawkins that the Company had been good toHawkins by giving him a job and a paycheck every weekand asked Hawkins "why don't you quit, if you just don'tlike the way the Company is run." 17 Hawkins said, "Hell,no." Then there was a period of silence in the office,punctuated only by Hendry's tapping of his pencil on thedesk.18 According to Hendry, Schmitt asked Hawkins "whyhe did not cease his union activities."It is the Trial Examiner's opinion that, with respect to theinterrogation of Higgenbotham and Hawkins by Chavers,Hendry, and Schmitt on the afternoon of July 16, it isunnecessary to find whether or not Chavers was asupervisor within the meaning of the Act. The issue iswhether what occurred on the aforementioned occasionsconstituted interference, restraint, and coercion in violationof Section 8(a)(1) of the Act by Respondent. We believethat the answer is yes, and we so find.Respondent's information and the crux of its concern ininterrogating the two employees was clearly revealed as thefact that Higgenbotham had signed a union card and hadunion cards in his lunch bag. Respondent, because, as itstated, the Company did not want a union, sought out anddiscovered the source of the Higgenbotham cards. This iswhat Chavers' interrogation of Higgenbotham on July 15was all about. Indeed, aside from awareness of cards andHiggenbotham's signature on one of them, and the singleovert action of the passing of the cards on a public roadoutside the plant, there was no other foundation for theconvening of an impressive management tribunal on thefollowing day. The focus and thrust of the interrogatoryproceedings was interference with, and discouragement of,the right of employees to sign union cards and to affiliatewith a union. Any mention of a plant antisolicitation rulewas peripheral and secondary.Chavers' affirmatively executed role as interrogator,suasponte,on the night of July 15, when unquestionably, in ouropinion, he was the sole person in charge of the night shiftand its personnel, identifies him with management. Chaversspoke to Higgenbotham as the "boss" of the night shiftdemanding answers from a subordinate. No rank-and-fileemployee would have assumed such a role and neitherHiggenbotham nor any other employee would have feltobliged to respond to such authoriative interrogation by afellow rank-and-file employee.Additionally, however, pursuant to his identification as amanagement agent and not as some officious employee,Chavers duly reported the Higgenbotham and Hawkinsincident to Superintendent Hendry the first thing on thefollowing day. Full and plenary adoption and ratificationof the previous night's interrogation by Chavers waspromptly forthcoming from Hendry. Indeed, the adoptionand ratificationwas so complete that a program for16The incident of the night before has been described aboveitChavers testified that among the statements made to Hawkins byHendry, was, "didn't you know the Company didn't want a union "ieWhen asked about this particular aspect, Chavers stated that Hendry"was writing something down-1 don't remember if he tapped it "19Warren is not alleged to have been discriminatorily discharged20Respondent asserts that since Lofton voted in Board elections at thecontinuationofChavers' interrogationwas arrangedforthwith albeit with a more impressive and inquisitorialsetting.Higgenbotham and Hawkins were individuallybrought to the locus of all foundry authority, thesuperintendent's office, and were confronted by a tribunalof the works manager, the superintendent, and Chavers.The latter, in our view, was present as a management agentand not in the role of an employee who had simplywitnessed some serious injury to plant personnel, property,or discipline. The evidence reveals Chavers as occupyingand fully discharging the role of management interrogatorand protagonist, with the full approbation, support, andassistanceof the works manager and the superintendent.Beginning with Chavers' interrogation of Higgenbotham onthe evening of July 15 and continuing with the interroga-tion of Higgenbotham and Hawkins in the superintendent'soffice by Chavers, Hendry, and Schmitt, we find a course ofinterference, restraint, and coercion in violation of Section8(a)(1) of the Act.The complaint allegations include interrogation of anemployee about his union sympathies by Supervisor TroyLofton.Laray Warren testified that he was discharged the nightafter he was asked about his union sentiments by TroyLofton. Since Warren's discharge slip is dated August 27,1970, the conversation apparently took place on August 26.According to Warren, Lofton asked him, what do you thinkabout this Union. Warren replied that he thought it wouldbe a good idea for the Union to come in. Lofton asked whatreasons Warren had for this conclusion. Warren said, "theway things is now, I don't know who is my foreman;anyone who walks through with a white helmet,tellmewhat to do [and] if I don't they would fire me, you don'thave any special jobs. He [Lofton] looked at me and shookhis head and walked off." The following night on the job,Lofton asked Warren and some other employees aboutmixing some sand. Warren said the sand had been mixed.Lofton said, if you do not mix the sand, you know wherethe timeclock is. At quitting time, Lofton took Warren andthree other fellow employees to the personnel office withtheirtimecards.Warren's termination slip states:"Terminated. Insubordination.Would not do as foremantold him." 19In the Trial Examiner's opinion, the above incident, thenight beforeWarren's discharge, in which Lofton askedhim what he thought about the Union and why, was not aviolation of Section 8(a)(1) of the Act. In context, includingWarren's candid reply, we do not regard Lofton's inquiry ascoercive interrogation. The fact that Lofton shook his headat the reply may have indicated Lofton's incomprehensionthat any employee would not know who his foreman was orthat an employee would favor a union for such a reason; orperhaps Lofton was simply indicating his own lack ofagreement with Warren regardinga union.20the planthis remarksto an employee could not be regardedas coercive inany event However,the Board decision ofOctober 1970 in the RC caseheld thatthemelterswere supervisorsand Loftonwas a melterRespondentat the instant hearing admitted the allegation in the complaintthatLofton wasa supervisor.At thetime Loftonvotedhe was the melter'sfirsthelperaccordingtoWilson, an employee and personal friend ofLoftonThetermination slip that Warrenreceivedrefersto Lofton as a DIBERT, BANCROFT & ROSS CO, LTD.557The Discharge of Spencer FosterFoster was employed by Respondent from February 1968toTuesday, July 14, 1970, when he was discharged.Respondent contends that Foster was a leadman andtherefore a supervisor at the time of his discharge. Fostertestified in the instant hearing that shortly after the adventof the new rolling mill manager, Dautsch, in March 1970,Terrell, a supervisor and metallurgist, changed Foster'sjobIn the foundry from that of leadman to ladleman and thathe was a ladleman at the time of his discharge.As is apparent, the question of whether certain personswere or were not supervisors has arisen in the instant case,e.g.,Chavers,supra,and now Foster. Not only do we have aplenitude of testimony in the instant case itself on suchissuesbut we also have beforeus, aspart of the record, thetestimony and Board decision in the RC case that dealtwith the question of who was or was not a supervisor. TheRC matters antedated the instant case since that hearingand decision were in September and October 1970,respectively.Insofar as it concerns us, the parties at all proceedings areagreed, and the RC case decision finds, that the followingare supervisors:Wailes, executive vice president; Schmitt,worksmanager;Hendry,foundrysuperintendent;Dautsch, rolling mill manager. Although not involved inthe instant case, it also appears that our foregoing commentis applicable to such supervisors as the core room foreman;the machine shop manager; machine shop superintendent;cleaning room foreman and so forth.The basic issue in the RC case was the composition of theappropriateunit.Simply stated, the unit was a productionand maintenance employee unit, excluding supervisors. Theemployer took the position that its leadmen had nosupervisory authority and should be included in the unit.The Unions would exclude as supervisors four leadmen:Saucier-machineshop;Chavers,Jr.,andWallace-foundry;Williams-rollingmill.The Boarddecision found that the four leadmen aforementioned werenot supervisors and should be included in the unit. TheEmployer had other leadmen but, other than these four,their inclusion in the unit had not been disputed. Anothercategory that was disputed in the RC proceeding was thatof three melters. The Board decision stated:Intervenor [Iron Workers], contrary to Employer, takestheposition that Employer's three melters,AlexRodriguez, Hugh Rymes and Troy Loften, are supervi-sors within the meaning of the Act. Petitioner takes noposition on the supervisory status of any of these threeindividuals.Itwas held in the decision that the melters were supervisorsand therefore they were excluded from the unit.At the instant hearing, Respondent has taken the positionforeman and stated that the discharge was for failure to obey the foremanIt also is fairly clear that it was Lofton who terminated Warren and others21As to Chavers,a leadman, Respondent contends in the instanthearing, that he is not a supervisor22Foster was called as a witness at thathearing bythe Intervenor, IronWorkers His testimony was directed to the jobs and authority of the threemelters, abovementioned.In the course of his testimony he described hisown functions and it is on this aspect that Respondent now relies for itscontention that Foster was a leadman and a supervisor As we havethatSpencer Foster, an alleged discriminatee, was aleadman and a supervisor.21 In addition to evidenceadduced at the instant hearing, Respondent's position isbased on testimony given by Foster at the RC hearing.22The first issue before us regarding Foster is whether hewas a ladleman at the time of his discharge, as he contends,or whether he was still a leadman with the additionallimitedduties of a ladleman as Dautsch and Terrelltestified.23At the RC hearing, Foster testified that his Job was that ofleadman. He makes no mention of, and does not describe,his job as that of ladleman. Dautsch testified in the instantcase that, when he came with the Company in March 1970,the leadman was pouring the steel and the ladleman wassetting the rod on which the steel was poured. Dautschstates that "in the Industry, the man that pours the steelalways sets his own rod." The witness testified that if therod is not set properly,it isdangerous, particularly to thepourer and thus the practice for the pourer to set his ownrod. Also, it was believed that the work of a ladleman alonewas not a full-time task for an employee. Accordingly, inApril,Dautsch instructed Terrell to have the leadmen alsoperform the work of a ladleman, i.e., setting the rods for thesteel that the leadman was pouring. Terrell corroboratesthis.There was no other change in the position of theleadman.Foster, at the RC hearing, in describing his physical taskas leadman, testified that, after the steel was melted, itwould be poured into large pots or ladles; the crane wouldcarry the ladle to Foster and he poured the steel; after hepoured, the men working with him would pull the steel outof the mold and stack it. In testifying at the instant hearingregarding his job of ladleman, Foster stated that he wouldcheck the ladle and set the rod and the steel is poured; thenhe checks on the condition of the task "and I tell the cranedriver to pick it up . . . and I go follow the ladle . . . andafter he poured the steel in it, it was my Job to pour the steelinto the mold."The Trial Examiner believes that, at the time of hisdischarge, Foster was a leadman who, as part of his job,also performed what had previously been the work of aladleman, i.e., setting the rod. It may be that the added taskleft him less time on some of the things that were done afterthe steel was in the mold but, in our opinion, he was stillbasically a leadman.Insofar as concerns us, there are two sets of leadmen inthe foundry. First, there is a mold making operation thatworks two shifts, one days and one night. Schmitt is thehighest supervisor over this grouping, and under Schmitt isSuperintendent Hendry. Hendry is a supervisor who hasWallace as a leadman on the day shift and Chavers asleadman on the night shift. On the day shift there are over70 employees and on the night shift 15 to 19. Schmitt,mentioned,at theRC hearing no party had contendedthat all leadmenwere supervisors althoughtheUnionshad contended contrary to theEmployer that fournamed leadmen were supervisorsThe Employerassertedthat no leadmenwere supervisors. Foster, atthe time he testifiedin September 1970, at the RC hearing, was a discharged employee as ofJuly 1970, on whose behalfa charge had been filed inAugust.23Terrell isametallurgist and a professionalemployeeHe is also asupervisor immediatelyunderDautsch,the rolling mill manager 558DECISIONS OFNATIONALLABOR RELATIONS BOARDHendry, and Wallace are present throughout the day shiftfrom 7 a in. to 3 p.m. While Hendry or Schmitt may onoccasion return to the plant at night for limited periodsafter working from 7 a.m. to 5 or 5.30 p.m., it is our opinionthat Chavers, the night leadman and the only molder on the3:30 to 12 shift, is basically the only person of authoritywho is predominantly present and in charge at night.As previously mentioned, we have found it unnecessaryto make a finding whether Chavers is a supervisor, since, inthe episode described earlier, he was, in our opinion, clearlya management agent. This does not mean that he would nothave found that Leadman Chavers was a supervisor ifresolution of that issue was essential to our decision.24 Nordoes it mean that we would have reached the sameconclusion regarding Wallace as in the case of Chavers. Inshort, there are leadmen and leadmen and a decisionregarding one is not necessarily controlling as to others. Noleadman, for instance, has exercised and demonstrated themanagement identification displayed by Chavers in theHiggenbotham, Hawkins, Hendry, and Schmitt incident,above described.The other set of foundry leadmen works in the melt shopand ingot section. This operation works three shifts on aswing shift basis. Supervisors consists of Manager Dautsch,with the next immediate supervisor being Terrell, themetallurgist.Under Dautsch and Terrell there are threeshifts and on each of these shifts there is a melter. The threemelters are Rodriguez, Rhymes, and Lofton, all of whomwere found to be supervisors in the Board RC decision ofOctober 1970. On each shift, there is also a leadman who issubordinate to the melter on the shift. The three leadmenwere Foster, Henderson, and Gordon There is no disputein the instant record that the melter has superior authorityover the leadman and other employees and that the melterhas overall responsibility on his shift and in turn isresponsible to Terrell.In the Trial Examiner's opinion, there are substantialdifferences between the status of a leadman like Chaversand a leadman like Foster. Chavers works on a nonswingnight shift with 15 to 19 men Normally and predominantlyhe is the only person in authority throughout that shift. Heispaid $4 24 per hour and is the highest paid man on theshift. If Chavers directs a man to work overtime on his shift,Chavers initials the timecard and this will enable the man tobe paid for the overtime. The other group of leadmen, e g.,Foster, works on a swing shift and Foster was paid $2.70per hour on days and $2.75 on nights. There is a supervisorknown as a melter on any shift on which Foster works asleadman and with the exception of such times as Fostermight be on the night shift, there are also present two morehigher supervisors, Dautsch and Terrell. The melter is thesupervisor immediately in charge of the shift and, while aleadman like Foster has five to seven men working with himand subject to his direction, the melter is the supervisor onthe shift.25 An illustration of the situation is to be found inthe event where one of Foster's men might have forgotten24SouthernAirwaysCompany,124NLRB 749,Leonard NiederriterCompany, Inc,130NLRB 113, 11525There is also a man with the title of melter's first helper and this is aposition of importance but not described in detail in the record Lofton, forinstance, was first helper before being made a melter28He testified that the other employees "were in the plant" at the timeto punch his timecard. At the RC hearing Foster was askedwhat he would do if the man came to him and told him thathe had forgotten to punch his card. Foster replied that itwas a common occurrence and, to enable the employee tobe credited for his time and to be paid, Foster said, "Wewould go get the fellow's timecard and bring it to the melterand he would mark [initial ] the card "It is the Trial Examiner's experience that in industry theterms leadman, gang pusher, or group leader are used todescribe employees who do direct and "supervise," in thesenseofoverseeing, thework of others. The word"supervise" means to oversee. And, obviously, subordinatesare expected to follow and not to defy the directions of aleadman or group leader. But supervision in the semanticsensedoes not thereby equate with being a supervisor asdefined in the Act. It is the Trial Examiner's opinion thatFoster was not a supervisor as defined in the Act.We come now to the events that occurred immediatelyprior to Foster's discharge. There is considerable conflict inthe testimony of Foster, on the one hand, and Terrell,Dautsch, Rhymes, and Kent on the other. Although theevents involve a meeting of a half dozen or more employeeswith Terrell and Dautsch, all Respondent's witnesses denythat Foster participated and no employee or other witnessof the General Counsel was called to corroborate Foster'sassertion that he was present and participated. We haveconsidered the evidence and have concluded that thefollowing is what occurred.A group of employees, including Foster, had discussedamong themselves on July 10 some grievances or requeststhat they planned to take up with Terrell. On Monday, July13,Foster, alone, went to Terrell's office.26 Foster said toTerrell that he andsomeof the other men would like to talkto Terrell. Terrell said that he did not want to talk to acommittee and he left his office. He repeatedhis refusal asFoster spoke to him outside the office.27 Shortly after this, agroup of employees went to Terrell's office. Terrell was notpresent.Talk went back and forth between individualsabout going out in the plant, finding Terrell, anddemanding that he hear their complaints. Foster, insubstance, counseled against rash action. As the matterprogressed, according to Foster, "the men became angry"and were going to find Terrell. Then "when theyallwentout of the office, this thing got out of hand now," accordingto Foster.Contrary to Foster, we believe that Foster, although inbasic sympathy with the group, withdrew from furtherassociation with the group around this point. He went outin the plant in the vicinity of his workareaand, in ouropinion, did not thereafter participate in the subsequentmeetingsbetween the group and Terrell or between thegroup and Dautsch. In fact, when the group was outside theoffice waiting for Terrell shortly thereafter, Foster, who wasbut that he went to the office27Terrellmakes no reference to any initial conversations such as aredescribed by Foster and neither affirms or denies this part of Foster'stestimony Terrell refers only to two meetings with a group of employees,one in May and onein JulyHe states that Foster was present at neithermeeting DIBERT, BANCROFT & ROSS CO., LTD559not then physically with the group, told Rhymes, the melter,that he had nothing to do with the affair.211After a brief period, a group composed of P. McGee, A.McGee,Beekman,Davis, and some others, all employees,told Terrell in his office that they wanted a raise He toldthem, in substance, that he could not give them a raise anddirected them to return to work. Although denied byTerrell, we believe that the men may have also raised thematter of better jobs for black employees. In any event, ator about the time the session with Terrell was ending,Dautsch came into the office for the first time in the seriesof events. Dautsch states that he told the employees to goback to work or to punch out and leave. Dautsch states thatFoster was not among those present 29That afternoon, July 13, at 3 p.m., at the end of his shift,Foster signed a union card in the parking lot Present at thetime were Ford, Hawkins, and a man called Chuck Wagon.Ford and Hawkins were employee union committeemennamed as such in the Union's telegram of July 12 (Sunday)toRespondent. As far as appears the signing of the cardwas Foster's first identification with the Union. Aftersigninghis own card, Foster secured some cards from Fordand Hawkins and distributed them to employees in theparking lot shortly after 3 p m and, at 3.30 p m., Foster wasin the parking lot about 50 feet from the guard shack. Thereisno direct or indirect evidence that he was observed byany supervisor The openness of the activity, however, maywarrant an inference that he could have been or wasobserved, particularly in view of what we have earlier seenof Respondent's alertness with respect to Higgenbotham'ssingle signed union card.The following day, Tuesday, July 14, Foster reported onhis 7 a.m shift but he was 6 minutes late Terrell saw himwhen he punched in Foster told him that he had a flat tireon his way to work and Terrell told him, all right, go towork. The next event is that Terrell went to Dautsch andtold him that Foster had been late in punching in. DautschtoldTerrell to bring Foster to the office as soon as hefinished pouring the steel. Terrell did so around 10 a.mAccording to Foster, Dautsch told him that he would haveto discharge him for missing too many days; Foster deniedmissing too many days but said that if you want to let mego, I am ready to go, Foster said that he had left his jacketin the plant and would like to get it; Dautsch told Terrell togo with Foster for the jacket and escort him to the gate,afterbeing escorted to the gate, Foster went to thepersonnel office to inform Kent, the personnel man, that hehad been dischargedDautsch went to work for Respondent in March 1970 and2$The following day I oster said substantially the same thing to Kent,the personnel man29 In describing the meetings with Terrell and Dautsch in which hestates that he was a participant, contrary to what we believe is the fact, wenote Foster's use of the word "they " Thus, he testified, "they asked for ablack crane driver, they asked for sonic black in the furnaceWeasked for more moneyor rather"I they asked for more money' ,"Q Do you recall anything being said about money" A Well, we asked formore money Oh, yes, they asked for more money and Mr Bill [Dautsch Itold them, say he wasn't going to give them no more money He said ifthey didn't like it the way it was, they could quit" Although notdisposmve, the use of "they" appears to be indicative of Foster's role as aspectator or nonparticipant who knew or learned what the nature of thegroups' demands had beenS0 It was our impression that Terrell as an individual was primarily awas terminated in December 1970. He was not employed atthe time of the hearing. Dautsch testified that, when hecame to work for Respondent, the rolling mill (the RossSteel part of Respondent)had an inefficient operation andthathewas hired to improve the operation. It wasDautsch's experience with other companies that a generalfactor in inefficient operations was poor attendance byemployees.Dautsch and Terrell testified and the recordshows that Dautsch instituted, shortly after his advent, asystem of posting weekly "Absenteeism Reports" on theemployee bulletin board in his part of the mill. Thesereports showed the name of employees absent or tardy forthe week, e.g., Lee "absent one day" or Butler "tardy oneday."On his own copies of the posted weekly reports,which, in our opinion, are authentic and not challenged assuch by the General Counsel, Dautsch had writtencomments next to various names appearing on the reports.These comments,inter aka,are indicative of the fact thatDautsch took the matter of absence and tardiness seriouslyand that he, personally, was concerned with the attendancesituation.Dautsch reviewed with Terrell each week the listof tardy and absent employees and the record of theemployees regarding tardiness and absence. Dautsch wouldinstructTerrell to talk to and warn employees withdeveloping bad records. The push was coming fromDautsch to Terrell to convey pressure to employees aboutattendance.30 Typical comments appended by Dautsch onhis copies of the attendance reports as to various namedemployees were. "verbal warning"; "told unacceptable";"bad"; "very poor"; "getting bad"; on report for week ofJune 22-26, appears, for instance, "Last warning," as to twomen, absent I day; and as to Foster, tardy I day, "Lastwarning"; also, another name, tardy I day, Fired"; 31 onthe June 15-19 report appear, next to individual employeenames, such comments as "Terrible"; "Bad"; "GettingBad"; "Tardy a lot."32Regarding Foster's record, the General Counsel in hisbrief acknowledges what he describes as "Foster's horren-dous tardiness record." He states that Foster was late on 40occasions between January and July 14, 1970, including 28times after Dautsch's system was started and that absencesand tardiness amounted to 43, including 31 after Dautschbegan his system The General Counsel argues thereforethat Foster's attendance habits were condoned by Respon-dent until he became active in the Union.The record contains the absenteeism reports that wereposted beginning with that of the week March 2 through 6,1970. Foster's name first appears on the March 16 to 20report, as absent 2 days; he next appears on the followingprofessional,ametallurgist,and although he was also the next highestsupervisor under Dautsch, he was not basically a line production drivertypeAs far as we know, he discharged his supervisory duties adequatelybut on this matter of attendance discipline the thrust was coming primarilyfrom Dautsch11One of the names on the report is T Lofton,absent I day, "Lastwarning" Lofton was one of the three melters who next to Terrell andDautsch were the highest supervisors in the section Lofton was no longeremployed byRespondent at the time of the instant hearing92Adjectives such as "bad," "last warning," and so forth, while theyappear on a particular weekly report next to a named employee who wastardy or absent once that week,are a reflection of the employee's record todate In other words,Dautsch did not write "bad"or "last warning" if aman was late I day and had no prior lateness or absence record 560DECISIONSOF NATIONALLABOR RELATIONS BOARDreports;March 30 to April 2, tardy I day, April 20 to 24,tardy I day; April 27 to May 1, tardy I day, absent I day.Dautsch's first written note regarding Foster, on Dautsch'scopy of the reports, appears on the April 27-May 1, report,towit,"2wks,"which apparently means that for 2consecutive weeks Foster's name was on the report, 33 May11 to 15, tardy 3 days, with Dautsch's comment "GettingBad": May 25 to 29, tardy I day, "Bad!"; June I to 5, tardy1day, "Bad"; June 8 to 12, tardy I day, "Bad""; June 15 to19, tardy I day, absent I day, "Terrible", 34 June 22 to 26,tardy I day, "Last Warning."35 Foster's name does notappear on the June 29 to July 3 and July 6 to 10, reports,which were the last two before the week of July 13 in whichhe was discharged.36Foster was asked by the General Counsel:Q.Now, have you ever been warned, by warned, Imean, have you ever been told that if you miss a day, ifyou are late a day, you will be discharged?A No, I have never been told that, no.Foster stated that once, in February 1970, Terrell told him,"you know we are working shorthanded, you have got toget here" but that in that February period Terrell displayedsympathy with Foster's problem relating to the operatingcondition of Foster's car. Other than this, Foster deniesbeing talked to or warned about his attendance sinceFebruary. In view of what has been said, above, aboutDautsch's instituting the weekly attendance reports, hispersonal concern with, and attention to, the subject,including orders to Terrell, the reports themselves with theirnotations, and Foster's "horrendous" record (to use theGeneral Counsel's adjective), we find Foster's testimonyunconvincingDautsch testified credibly that Foster "had one of theworst tardiness records, I would say it is the worst of theCompany, and he had been talked with, practically pleadedwith. He was given a final warning." Dautsch testified withrespect to the individual weekly reports that we havepreviously described.When he wrote a comment on areport he spoke to Terrell about it and told the latter whatto tell the employee. Specific instances were given withrespect to the various times that Foster appeared on thereports,e.g.,Dautsch told Terrell to tell Foster howimportant his job was and give him a stiff warning; another,speak to Foster again and see if he cannot improve, finallya "last warning" regarding the report of June 22 to 26, tellFoster we just cannot go along anymore and give him a33Those others on the report, who have the same notation, also were,like Foster,on the preceding week's report34On this report, Dautsch also made the following tabulation with anarrow to Foster's nameA [absent]-Ill, T [tardy]-11111 [sic] III II[sic ] I35On this report two other employees, tardy I day, have the notation"Fired " Three employees, including Foster, have the "Last Warning"notation36Resp Exh 10 is a compilation of Foster's record made by personnelman KentResp Exhs 11-I Is and 3, 4, 5, are Foster's timecards that Kentstatedwere used in makingExh 10 Exh 10 indicates Foster as late onJuly 9 and 14 There are two July timecards in Exh 1 I to I Is, July 14 andJuly 7We believe that, in error, Kent showed a lateness for Foster on July9 instead of July 7 We also believe that the reason Foster's name does notappear on the July 6 to 10 weekly report was because his July 7 timecardshows that he punched in at 7 01 instead of 7 One minute might well beattributed to waiting briefly at 6 59 or 7 behind another employee and thenpunching theclock and having it register 7 01 Indeed a timecard might befinal warning that, if he is absent or tardy again without anacceptable excuse, he will be terminated. Terrell states thatpursuant to Dautsch's directions he spoke to Foster inApril,May, and June, e.g., your tardiness record has notimproved and we cannot run this place with suchattendance; you will have to improve or we will have totake some action, finally, toward the end of June, youcannot be treated differently than other employees and ifyou are absent or tardy again we are going to have toterminate you.It is also relevant and material to state that the record isclear, and Dautsch and Foster testified, that Foster was theonly man on his shift qualified to pour the steel, a vital andcritical part of the operation. There was a man on each ofthe three shifts who could pour the steel, one of whom wasFoster.When Foster was not present at the start of his shift,theRespondent was obliged to have the leadman, thepourer of steel, from the preceding shift, stay over atovertime rate and not infrequently depending on theunknown factor of Foster's amount of tardiness, have theleadman from the succeeding shift come in early to workmore than his usual shift This is unquestionably whyDautsch and Terrell endeavored to impress on Foster theimportance of his being on time and resorted eventually toa final warning around the end of June as the only solution.Thiswas, of course, all before any union activity onFoster's part or, as far as appears, on any other person'spart.Considering the testimony of Foster, Dautsch, Terrell,and Kent as to the Foster discharge circumstances, we findthat Dautsch told Foster that he was being discharged forexcessive tardiness and absence. Dautsch may have usedthe general term "absenteeism" since Respondent placedboth absence and tardiness in the category of absenteeism,e.g., the weekly "Absenteeism Report" listed both tardinessand absence, and tardiness, in our opinion, can be regardedas a form of absenteeism, partial absence. In any event, webelieve that Terrell then went with Foster while the latterwent back for his jacket and then saw him to the foundryentrancewhere Foster punched out and went to thepersonnel office for his check. Terrell was with Foster andat the personnel office Terrell informed Kent that Fosterwas terminated for excessive tardiness and absence. Thiswas written on the termination slip by Kent.37Regarding Foster's tardiness on July 14, it is pertinent tomention that Respondent's rule about absence or attend-placed in the clock or about to be so placed at 15 seconds past 7 and bythe time the operation was completed the time stamped might be 7 01 Inany event, Foster was not posted as tardy for the week of July 6 to 10 Thisappears to have been a normal and reasonable position for Respondent tohave taken and forebearance to act on a 1-minute tardiness is notindicative of a permissive attitude toward, or condonation of, definitivetardiness, even when the employee has a poor record17Although there is evidence that some other discharged employees hadnot been accompanied by Terrell on their exit march, we regard this aspectas of no major significanceWhen Foster was discharged by Dautsch, hesaid,inter alia,"I am ready to go but I left my jacket out in the plantletme go get my jacket" This tends to indicate that normally, afterdischarge, Foster would have gone out of the plant, punched out at theentrance, and gone to the personnel office for his check But instead ofleaving immediately, he asked if he could go back or out into the plant forhis jacketThis was agreeable to Dautsch but he told Terrell who wasstanding there to go with Foster DIBERT, BANCROFT & ROSS CO., LTD561ancedid contemplate that in certaininstancesthere mightbe an acceptable excuse for an absence or tardiness. Whatwas an acceptable excuse was a matter of Respondent'sjudgment and that judgment was made principally andinitiallyby Terrell who prepared the weekly reports forDautsch and for posting. The General Counsel argues that,on July 14 when Foster punchedin latein Terrell's presenceand Foster told him that he had had a flat tire, his excusewas accepted because Terrell told him to go to work. We donot agree. The fact that Terrell went to Dautsch andreportedFoster'slatenesstoDautsch thatmorningindicates, inour opinion, that the excuse was notacceptable. It is reasonable to believe that Terrell had toldFoster to go to work because he was needed for theessentialtask of pouring the steel. This is confirmed by thefact that, even after Terrell reported to Dautsch, the lattertold Terrell to bring Foster to the office only after Fosterhad finished pouring and this apparently did not occuruntilabout 10 a.m.38In our view it is fairly clear that neither Terrell norDautsch regarded a flat tire as an acceptable excuse from aman with Foster's record. It is fairly clear that in almost allinstancesemployees will have or will offer an excuse forabsence ortardiness.Ifpublic transportation is used, anemployee may be tardy because the bus was late or becausehe missed his bus, if private car is used, there may be a deadbattery, radiator overheated, flat tire and so forth. Theemployer may find some of these excuses acceptable onceor twice from a man with an otherwise good record butfrom a chronic tardy or absentee employee, in our opinion,only some unusual event will usually be accepted asproviding an acceptable excuse, e.g, the man's wife hadtwins anhour before he was to leave for work. We cannotregard Respondent's failure to excuse Foster's lateness onJuly 14as a causefor suspicion.-19Dautsch testified that he was unaware of any unionactivity at the time he discharged Foster and that he firstlearned of such activity late in the week, after July 14, whenthe Union's telegram of July 12 to Respondent was broughttohisattentionThe question in our mind is whyRespondent, which evidently received the telegram on July13, did not bring or had not brought such a matter to theattentionofone of its key line-management people,Dautsch, until after July 14.But inany event, consistentwith our findings regarding the events and meetings on July13,we believe that Terrell, and Dautsch through Terrell,was aware that Foster did have someinitialconnection with3sAlthough there is no testimony on the point, it appears unlikely thatTerrell did not mention to Dautsch the reason given by Foster for histardinessor that Dautsch did not ask Dautsch did testify that he recalledthat Foster told him something about a transportation problemThe weekly reports were dated according to a calendar week,Monday to Friday, e g, June 22-26 The timecards covered a pay period,which ended on Tuesdays, to wit, the payroll period was Wednesday toTuesday, inclusive, and the pay period of Foster, ending Tuesday, June 30,showed that he worked June 24, 25, 26, 27, 29, and 30 He was I hour and5minutes lateon the 25thand 18 minuteslate on the 27th, a Saturday Theweekly reports were prepared by Terrell on the Monday following thepreceding week and discussed with Dautsch at that time The June 22-26report was therefore prepared on June 29 and both Terrell and Dautschwould consequently have been aware at the time that Foster had been lateon June 25 and 27 Dautsch's notation of "Last Warning" next to Foster'sname on Dautsch'scopy of the report evidently arose out of the June 25and 27 tardiness as well as prior incidents The weekly reports for thethe activity of the group of employees who met with Terrelland Dautsch on July 13, although Foster was not present atthe meetings themselves 40With respect to Foster's distribution of union cards onJuly 13 at the change of shifts at 3 and 3:30 p.m., in theparking lot in front of plant, we believe it reasonable toinfer that all or some of this activity was observed by one ormore of Respondent's representatives. We note that the dayafter Foster's discharge Respondent was alert to detect thatHiggenbotham had a signed union card in his lunch bagthat accidently was knocked over while Higgenbotham wasnot present. Chavers testified that he asked Higgenbothamwhether "a guy in the Ingot Section" had given him thecards. At the RC hearing, when Foster was asked where heworked, he said, "In the Ingot Department." He gaveprecisely the same answer in the instant heanng.41 Webelieve that Chavers in asking Higgenbotham whether "aguy in the ingot section" had given him the cards, wasreferring to Spencer Foster.42 Although this occurred a dayafterFoster's discharge, Foster engaged in no union orconcerted activity after 3:30 p.m., on July 13, when hedistributed union cards in the parking lot in front of theplant, the day before his discharge. It is our opinion,therefore, that Chavers' remarks to Higgenbotham, aboutFoster being the source of the cards, related to Chavers'and Respondent's awareness on July 13 and 14 of Foster'sdistribution of cards on July 13.Notwithstanding the fact that the Trial Examiner is of theopinion that Respondent was aware of Foster's associationwith the concerted activities of July 13 and was aware of hisunion card distribution later that afternoon, we do notbelieve that the burden of proof has been sustained withrespect to the allegation that Foster was discriminatorilydischarged. In one sense, the timing of the dischargeappears suspicious since it occurred the day after Foster'saforementioned activities. But the timing is also explainedby the fact that on July 14 Foster came in late, an event notcaused by Respondent. In view of Foster's attendancerecord and Respondent's real and legitimate concerntherewith and prior warning to Foster, we are unable todiscerna cogent reason why the suspicion of illegalmotivation should prevail over the existence and assertionof a valid and legitimate motive for the discharge. TheGeneral Counsel has the burden of proof. Respondent mayhave welcomed the fact that it was presented with alegitimate reason for the termination but, in our opinion,this is not to be equated with a pretext in view of Foster'scalendar weeks of June 29-July 3 and July 6-10, which covered the periodbetween the "Last Warning" to Foster, at the end of June, and July 14, donot list Foster This is apparently because Foster's only dereliction dunngthe period was that he was 1 minute late on July 7 We have previouslydiscussed this 1-minutelateness asprobably excused by Respondent asinconsequential40The group activity on July 13 was concerted activity. There is noindication that it was union activity or that the Union was connected withitFoster,for instance,first engaged in union activity later in the day whenhe signed a union card and distributed cards41The ingot section or department was part of the foundry Whenasked if there was another Foster in the foundry, Foster said,no. Hendrytestified that there was a Roosevelt Foster in the foundry who had been aunion observer in a prior election. Hendry did not say that RooseveltFoster worked in the ingot section or department of the foundry42Higgenbotham testified that Chavers had mentioned the name,Foster 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord and Respondent's warnings, as well as Respondent'stermination of others for tardiness and absence. We cannotsay that but for Foster's union activity he would not havebeen discharged on July 14. Suspicion there is but, in ouropinion, the General Counsel has not sustained his burdenof proof.We recommend dismissal of the 8(a)(3) and (1)allegations as to Foster.The Termination of Joseph WilsonWilson was employed by Respondent from October 1967toAugust 19, 1970.43 He was an operator of a 50-tonoverhead crane in the foundry There were three suchoperators, one on each shift. Dautsch was Wilson's topsupervisor, then Terrell, and finally the melter on the shift.Wilson evidently worked a swing shift since he states thathiswage on nights was $3 per hour and $2.90 on days.Lofton, Rhymes, and Rodriguez were the three melters.Wilson lived in a rural area and his home, where he livedwith his mother, was 23 miles from the plant. His home didnot have a telephone while he worked for Respondent Thisfact was known by Respondent. Wilson's mother worked atthe farm of a man named Sullivan, a distance of 4 milesfrom Wilson's home. She left home early in the morning forher employment. Sullivan did have a telephone. During hisapproximately 3 years with Respondent, there were aboutthree occasions when Respondent had contacted Wilson athome in order to have himcomein and work overtime. Thecontact was made by Respondent telephoning Sullivan.The latter would then, in Wilson's words, leave his ownfarm work, drive the 4 miles to Wilson's home, and give himthemessageOn no occasion had Wilson telephonedRespondent to advise that he would be absent or tardyWilson admitted that he was aware of Respondent's rulethat a late or absent employee was expected to call in andinformRespondent that he would be late or absent."Sometimes," according toWilson, he told Terrell inadvance that he would not be in but, frequently, he simplycame in and went to work after being out and, "when I hadthe time," he would come down from his crane and tellTerrell why he had been absent. Terrell states that Wilsonnever told him in advance that he would be absent. It wasthe Trial Examiner's impression of Wilson that he was amature adult man over 30 years of age. He was anindividualistic type of man with strongly held personalnorms and standards.Wilson's attendance record for 1970 shows the following:January-absent 1/20; February-absent 2/4 and 2/11;March-absent 3/2 to 3/6 inclusive, also 3/23, and tardy3/26, April-absent 3/16 and 3/17; May-late 5/8, absent5/26 and 5/27; June-late 6/25, July-not absent or late;August-absent 8/18With respect to the weekly attendance reports, preparedby Terrell, that were posted on the bulletin board, with acopy to Dautsch,44 the following appearsReport of week-T3 3/2-6 Wilson, absent 5 days; withno sritten annotation by way of comment by Dautsch.Since 5 consecutive days is 40 hours or an entire workweek,itappears unlikely that Respondent would havetolerated such an absence without discharging Wilsonunless there was a tolerable reason for the absence, suchas sickness and so forth.3/23-27Wilson, absent I day, no comment byDautsch4/13-17Wilson,absent 2 days,no comment byDautsch.5/25-29Wilson,absent I day,"Bad,"writtenannotation by Dautsch.6/1-5 Wilson, tardy1day, "Bad," written annotationby Dautsch.6/22-26Wilson,tardyIday, "Bad." Three otheremployees,who were absent or tardy and who werelisted on this week's report, had "Last Warning" writtennext to their names by Dautsch Wilson was not one ofthese.Since the June 22-26 report is the last weekly report onwhich Wilson appears, it is apparent that the total criticalcomments by Dautsch amounted to 3 "Bad"(s), one in Mayand two in June.While not a matter of precision,we believethat in a rough sort of scale of ascending critical comments,theweekly reports that Respondent introduced intoevidence show the scale to be something in the nature of."Getting Bad"; "Bad" (sometimes more than one "Bad"might precede the nexttypeof comment);"Terrible";"LastWarning."For instance,in the case of Foster, thescalewent as follows: "Getting Bad"; "Bad"; "Bad";"Bad"; "Terrible"; "Last Warning."It is apparentthat bythe latter part of June, the time ofWilson's last attendance dereliction,when he was tardy onIday, Dautsch's comments totaled 3 "Bads." While such acomment denotes definite disapproval and while "Bad" isnot good,it is our opinion that Respondent's attitude andintention had not reached the point of no further toleration.The ultimata and the anathema of "Terrible"and "LastWarning" had not been reached.Neither Dautsch norTerrell claim that either grave admonitions or warningswere given to Wilson.45 Indeed,Terrell,when asked if he"ever had occasion to speak with him [Wilson] aboutattendance,"cited only one instance and that was in May1970.AccordingtoTerrell,Wilson was absent 2 days.WhenWilson came to work,Terrell asked him why he hadbeen absent. Wilson said that he had to go to court in NewOrleans and that he had no telephone.Terrellsaid, "Joe,you could have called me on the way to New Orleans." Thiswas the extent of the entire incident.Wilson states that hehad never received a warning from Terrell or Dautsch. Hedoes say that Terrell had told him, "Joe, we got to havesome way of making communications,"and Wilson wouldsay that "Iam still where I am at, always[have] been . . . Iam three to four miles from the nearest phone... ." Thisoccurred"a good while back" according to Wilson. Therewas no warning or anythingbeyondthe foregoing.As mentioned,Wilson was neither late nor absent in Julyor AugustuntilAugust 18. But between the latter part ofJune andAugust18 he became definitely identified with the43 Since Respondent's plant had been in Amite only about 3-1/2 years,comments were on Dautsch's personal copies of the reports and were notWilson's tenure had been relatively longon the copies posted in the plant44The system, including Dautsch's annotations on the reports, has been45The contrast with respect to Foster is cleardescribed above in connection with the Foster matter As pointed out, the DIBERT,BANCROFT &ROSSCO., LTD.Union. In the union telegram of July 12 to Respondent,Wilson was named as one of the union committeemen.Thereafter, having received a supply of union cards, hevisited employees at their homes in behalf of the Union.Wilson had known the two melters, Lofton and Rhymes,since he had commenced working for Respondent. Theywere good friends and drank beer together at the Aro Bar inthe area.Wilson had also gone on hunting trips withLof ton.Wilson,who, in our opinion, was a reliable witness,testified that, about a week after Wilson's appointment as aunion committeeman had been declared, Rhymes spoke tohim in the plant Rhymes said, Joe, I heard them talking inthe office-if you are out I day or tardy, they are going tofire you because you are a committeeman. Wilson said hewould ride a pregnant mare to work in order to make surehe had a ride to get to his job.A few days later, at the Aro Bar, Rhymes told Wilson thathe, Rhymes, had been told to tighten up on the men and, ifhe caught anyone whom he suspected was for the Union, hewas going to have to fire him Beginning in the latter part ofJuly and in August, Wilson states that Rhymes became"very distant" toward him.About a week after Rhymes had spoken to Wilson,Lofton told Wilson that the last time he, Lofton, had votedagainst the Union but that he was for the Union this time.Not long after this, Lofton told Wilson substantially whatRhymes had told Wilson. Lofton said he heard that,because Wilson was a committeeman, they were going tofire him if he was late or missed a day. Wilson again citedhis determination to ride a pregnant mare in order to insurehis getting to work.Lofton did not testify. Rhymes states that as a friend hehad advised Wilson not to be absent and to be on timebecause his attendance was pretty poor. Rhymes assertsthat the Union was not mentioned and denies the remarkabout firing anyone if they were for the Union. The TrialExaminer credits Wilson who, as mentioned, impressed himas a credible and reliable witness.46The last day on which Wilson worked was Monday,August 17, on the 7 a.m. to 3 p.m. shift. Monday night hebecame ill in the middle of the night and began vomiting.Tuesday morning, he states that he felt "pretty rough." Hismother had left for work at the Sullivan farm beforedaylight.Wilson did not come to work on Tuesday and didnot notify Respondent since he had no telephone. Wilson'sjob as the 50-ton crane operator on his shift was animportant one and, in his absence, Respondent was obligedto have the crane operator from the preceding or thesucceeding shift work overtime at the overtime rate.When Wilson came to work on Wednesday, August 19,thei e was a note on his timecard to see Terrell. In the office,when Wilson reported pursuant to the note, were Terrelland Dautsch. According to Wilson the following conversa-tion then took place. Dautsch said, "Joe, I have beenlooking over your attendance record and it is pretty bad."Wilson said that he guessed that was so. Terrell askedWilson what the matter was and was told that Wilson had46The Rhymes and Lofton statements are relevant not only withrespect toWilson but were also considered in connection with Foster'sdischarge563had an upset stomach and had been vomiting and "as youknow, I don't have a phone or I would have called in."Dautsch said, "I am going to have to send you home for aday . . . I am going to have to think about this" and "Imight,he [Dautsch] might, we might goas far asterminatingyou." At this point, Wilsonstatesthat he,Wilson, took off his hard hat and work gloves and said, "no... if you want to think about it, I am going to think aboutitfor you, I am quitting." Wilson got up and Dautschasked, "are you quitting?" and "I [Wilson] said, `yes, sir,definitely.' " As Wilson walked to the door he said that heknew "why I was picked, because I was on the unioncommittee.. .." Dautschagainasked, are you quitting,and Wilson once again replied, "yes, sir, definitely." At thehearing,Wilson was asked with respect to the foregoingevents on August 19, 1970:Q.Were you fired?A. I quit.The General Counsel contends that Respondent discrimi-natorily suspended Wilson on August 19 and, on the samedate also constructively discharged him.The Trial Examiner is of the opinion that Respondent'sstatement to Wilson that he was suspended for a day wasillegallymotivated and constituted a violation of Section8(a)(1)and (3) of the Act; but, we believe that thesuspensionwas arrestedalmostas soon as it wasannounced, because, upon being told of the suspension,Wilson quit his job.47 Inour opinion,Wilson was notcontructively discharged and we recommend dismissal ofthat allegation.While Respondent had the undoubted right to suspendWilson or any other employee for being absent and for notcalling in, the issue before us is the motive in this particularinstance.Wilson had a bad past record with respect toattendance. Respondent did not like that record and wasnot satisfiedwith it.However, under Dautsch's andTerrell's jointly operated system of attendance reports,whichwe have earlier described in detail, with theaccompanying pressure on deficient individual employeesby an increasing crescendo of warningtalks and ultimatewarnings,a definite pattern is revealed. In fact, this pattern,in our opinion, was the asserted and successful crux ofRespondent's defense with respect to Foster.But, inWilson's case,we have a bad attendance record which, overan extended period,never cameinto the pressurized focuson Wilson that indicated, let alone forewarned, that strongdisciplinaryactionimpended or was contemplated.Dautsch never spoke to Wilson and, unlike the Fostersituation,Dautsch does not testify specifically that hedirected Terrell to speak to Wilson at any point, and thereisno evidence of orders to give Wilson "a stiff warning" oranything else of that nature. The oneinstancetestified to byTerrell occurred in May and that, as described by Terrell,supra,was surelya mild,unpointed conversation about thelongstanding lack of telephonecommunicationby Wilson.Conceding Respondent's right to suspend an employee, itisundisputed that Wilson had never been suspended beforeor was possible suspension ever mentioned to him. No41Wilson wastold that hewas being suspendedthat day, atthe start ofhis shiftBy quitting at that point he ceased to be an employee andtherefore the suspension became moot 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDother instance of suspension appears in the recordregarding attendance derelictions by an employee. And thefact is that Wilson's poor attendance had crested andceased by the end of June. From that time, until August 18,Wilson's attendance was without blemish.48Not even Foster, who was subjected to an ascending scaleof admonitions and warnings in Respondent's efforts toimprove his attendance, had ever been suspended by way ofdisciplinary action. IfWilson's suspension is claimed tohave been an effort to improve Wilson's attendance since itwas short of discharge, there are several observations thatare in order. The suspension, without precedent underDautsch's system to improve attendance, was, in our view,decided on because Respondent, due to Wilson's status as aunion committeeman, wished to have additional time toconsider whether or not to discharge Wilson. The testimonyofWilson, Dautsch, and Terrell confirms this.49 In the lightof what the evidence shows as to Dautsch's practice, a "stiffwarning" and certainly a "last warning" to Wilson, onAugust 19, would have been normal and would haveeffectively aided Respondent's interest in good attendanceif such was Respondent's sole motivation. This is particu-larly true since the record discloses that heretofore Wilsonhad never received anything in the nature of a real warning,let alone a last warning.It is in the foregoing context, therefore, that Dautsch'sannouncement toWilson on August 19 that he wassuspended must be evaluated. In our opinion, the mostevident and reasonable explanation for the suspension,uncharacteristic as it was in the light of the aforedescnbedbackground, was that it was an implementation of whatRhymes and Lofton had previously told Wilson, namely,that Respondent would discriminate against him becausehe was a union committeeman, if he was late or tardy evenonce.August 18 was the first attendance dereliction byWilson since he became a committeeman in the first part ofJuneWe believe that Dautsch certainly considereddischargingWilson on August 19 but, instead, suspendedhim, while Dautsch considered whether or not to dischargeWilson on the following day. Indeed, Dautsch, when asked,with respect to what he said and did on August 19, testifiedthat, in addition to informing Wilson that he was suspendedfor a day, he told him that the following day "I would lethim know what my decision was." 50 The witness, Dautsch,was asked:Q.Were you contemplating terminating him?A.Iwanted to be very careful with that gentlemanbecause I knew his name was on that telegram, I knewhe was a union committeeman.While we are satisfied that the suspension of Wilson was+8Unknown to Dautsch or Terrell, we believe a major factor inWilson's self-impros ment was the pointed warning he had received fromhis friendsRhymee and Lofton after it had been made known toRespondent that Wilson was a union committeeman49Wilson's testimony on this has been set forth previously Thetestimony of Dautsch and Terrell on this aspect is describedinfra50Terrell,who was present, affirmed that Dautsch told Wilson "that hewould let him know tomorrow" if he still had his jobSiOn August 5, the Union had filed a charge, with notice toRespondent, alleging that Foster's dischaige was discriminatory This fact,plusWilson's known committeeman status, renders Dautsch's prudencequite understandable52About 2 years before, while in Respondent's employ, Respondent'sdiscriminatorilymotivated, we are equally persuaded thatRespondent did not discharge Wilson, directly or construc-tively.We have credited Wilson's version of the August 19conversation with Dautsch and Terrell and on that version,or, on Respondent's version, which differs only in minorrespects, we are satisfied that Wilson quit. He quit becauseof the independent type of person he was; he believed thathis suspension was unfair and discriminatory and ratherthan accept the suspension he quit. He made that choice.He may have also believed that he would be discharged onthe following day. Perhaps he would have been. Butnobody knows whether he would have been discharged ornot. The Tnal Examiner does not know and, in our opinion,Wilson did not know. In fact, the evidence indicates thatDautsch did not know on August 19 and clearly had notdischargedWilson on the 19th. Dautsch, as he candidlytestified as quoted above, was handling the Wilson matterwith care because of Wilson's union position and beyondsuspension Dautsch was not prepared to go on August 19.51Wilson, however, as we have said, took the initiative andquit his job. The suspension ceased to be operative as soonasWilson quit and Dautsch never had to make his decisionas to what he would do on the following day. Nor, in ouropinion,wasWilson's quit a constructive quit or aconstructive discharge. The I-day suspension was not soonerous or intolerable, albeit, in our view, illegallymotivated, that Wilson was, in effect, forced to quit. He wasnot being transferred to the furnace pit to shovel sand orbeing subjected to an otherwise unbearable situation. Hewould have had legal redress for an illegal suspension, and,ifdischarged on the morrow, he could assert his claims forredress. Perhaps he would not have been discharged. ButWilson chose to quit his job on August 19 when notified ofhis suspension for the day. Wilson testified that he quit andthe evidence shows such to be the fact.52CONCLUSIONS OF LAW1.Respondent has interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed to them by Section 7 of the Act by:(a)Coercively interrogating employees Higgenbothamand Hawkins on July 15 and 16, 1970.(b)Announcing to employee Joseph Wilson, on August19, 1970, that he was suspended for I day on August 19 andthat Respondent would advise him on August 20 whetheror not he would be terminated.2.The foregoing conduct set forth in 1(a), above,constituted a violation of Section 8(a)(1) of the Act3.The foregoing conduct set forth in 1(b), above,constituted a violation of Section 8(a)(1) and (3) of the Act.supervisor had wanted Wilson to dosomethingon the job, evidently inconnection with operatingthe crane,and Wilson admittedly quit becausehe "didn't want to do" whatRespondenttold him to do See alsoTexasIndustries, Inc,188 NLRB No 124, where an employee truckdnver wasaccused of joyndding in a company truck The driver said he had missed aturn on the direct route The superintendent told him that, if he did notknow his way any better than that, the superintendent did not think heneeded to drive for the company The driver was told to meet with thesuperintendent and the personnelmanager the nextday The driver did notreport the next day The Board held that "the specific direction to report tothe personnel office the next morning hardlyconstitutesand indeed [is]inconsistent with, an expression of a decision to discharge Scott" It wasconcluded that the driver, Scott, had quit and had not been discharged DIBERT, BANCROFT & ROSS CO., LTD.5654.Respondent has not otherwise violated the Act asalleged in the complaint.THE REMEDYHaving found that Respondent has violated the Act incertain respects, it will be recommended that it cease anddesist from such conduct. No affirmative action will berecommended regarding Wilson's suspension since he quithis job when informed of his suspension.RECOMMENDED ORDER53Respondent, Dibert, Bancroft & Ross Co., Ltd., and itswholly owned subsidiary, Ross SteelWorks, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Coercively interrogating employees regarding thesigning of union cards or union activities.(b)Suspending or taking related disciplinary actionagainstan employee because of union or concerted activitythat is protected by the National Labor Relations Act.(c)By any like or related conduct, interfering with,restraining, or coercing employees in the exercise of therights guaranteed to them by the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its plant in Amite, Louisiana, copies of theattached notice marked "Appendix."54 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byother material.(b)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5553 In the eventno exceptions are filed as provided by Section 10246 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,and RecommendedOrder herein shall, as providedin Section 102 48 of theRules and Regulations,be adopted by the Boardand become its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes54 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "55 In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 15, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercively question employees aboutthe signing of union cards or other lawful unionactivities.WE WILL NOT suspend or take other relateddisciplinary action against an employee because oflawful union or concerted activity.WE WILL NOT by any like or related conduct interferewith, restrain, or coerce employees in the exercise ofnghts guaranteed to them by the National LaborRelations Act.DIBERT, BANCROFT & RossCo., LTD.,AND ITS WHOLLYOWNED SUBSIDIARY, RossSTEELWORKS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, T6024FederalBuilding (Loyola), 701 Loyola Avenue, NewOrleans, Louisiana 70113, Telephone 504-527-6361.